DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 10/112021 are acknowledged and have been fully considered. Claims 1, 8, 24, 28 and 29 have been amended; claims 15, 17-23 and 27 have been canceled; no claims have been added or withdrawn. Claims 1-14, 16, 24-26, 28 and 29 are now pending and under consideration.

Applicant’s arguments with respect to independent claims 1 and 8, as amended, on pages 10-11 of the remarks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 4, 8, 9, 16, 24-26 and 28 are objected to because of the following informalities:
Claim 1 recites “hollow cone fuel injector” in line 4, which appears to be a misstating of --a
Claim 1 recites “the fuel injector” in line 8, which should be amended to instead recite --the hollow cone fuel injector-- for consistency and proper antecedent basis with “hollow cone fuel injector” in line 4 of the claim.
Claim 4 recites “at a rotational position 10 degrees and 25 degrees after the top dead center rotational position during the expansion stroke” in lines 7-8, which appears to be a misstating of --at a rotational position between 10 degrees and 25 degrees after the top dead center rotational position during the expansion stroke--.
Claim 8 recites “and hollow cone fuel injector” in line 6, which appears to be a misstating of --[[and]] a hollow cone fuel injector--.
Claim 8 recites “the fuel injector” in lines 9-10, which should be amended to instead recite --the hollow cone fuel injector-- for consistency and proper antecedent basis with “hollow cone fuel injector” in line 6 of the claim.
Claim 8 recites “the combustion chamber” in line 34, which should be amended to instead recite --the pent roof combustion chamber-- for consistency and proper antecedent basis with “a pent roof combustion chamber” in line 3 of the claim.
Claim 8 recites “the combustion chamber” in line 36, which should be amended to instead recite --the pent roof combustion chamber-- for consistency and proper antecedent basis with “a pent roof combustion chamber” in line 3 of the claim.
Claim 8 recites “the combustion chamber” in line 41, which should be amended to instead recite --the pent roof combustion chamber-- for consistency 
Claim 8 recites “the combustion chamber” in line 42, which should be amended to instead recite --the pent roof combustion chamber-- for consistency and proper antecedent basis with “a pent roof combustion chamber” in line 3 of the claim.
Claim 8 recites “the combustion chamber” in lines 46-47, which should be amended to instead recite --the pent roof combustion chamber-- for consistency and proper antecedent basis with “a pent roof combustion chamber” in line 3 of the claim.
Claim 9 recites “the combustion chamber” in line 2, which should be amended to instead recite --the pent roof combustion chamber-- for consistency and proper antecedent basis with “a pent roof combustion chamber” in line 3 of claim 8.
Claim 16 recites “the combustion chamber” in line 2, which should be amended to instead recite --the pent roof combustion chamber-- for consistency and proper antecedent basis with “a pent roof combustion chamber” in line 3 of claim 8.
Claim 24 recites “a vertical direction” in line 8, which should be amended to instead recite --[[a]] the vertical direction-- for consistency and proper antecedent basis with “a vertical direction” in line 18 of claim 1.
Claim 24 recites “a top dead center position” in lines 8-9, which should be amended to instead recite --[[a]] the top dead center position-- for consistency 
Claim 24 recites “a bottom dead center position” in line 9, which should be amended to instead recite --[[a]] the bottom dead center position-- for consistency and proper antecedent basis with “a bottom dead center position” in line 19 of claim 1.
Claim 24 recites “the combustion chamber” in line 13, which should be amended to instead recite --the pent roof combustion chamber-- for consistency and proper antecedent basis with “a pent roof combustion chamber” in lines 1-2 of claim 1.
Claim 24 recites “the combustion chamber” in line 16, which should be amended to instead recite --the pent roof combustion chamber-- for consistency and proper antecedent basis with “a pent roof combustion chamber” in lines 1-2 of claim 1.
Claim 24 recites “the combustion chamber” in line 24, which should be amended to instead recite --the pent roof combustion chamber-- for consistency and proper antecedent basis with “a pent roof combustion chamber” in lines 1-2 of claim 1.
Claim 24 recites “the combustion chamber” in lines 26-27, which should be amended to instead recite --the pent roof combustion chamber-- for consistency and proper antecedent basis with “a pent roof combustion chamber” in lines 1-2 of claim 1.
Claim 25 recites “the combustion chamber” in line 2, which should be amended to instead recite --the pent roof combustion chamber-- for consistency and proper antecedent basis with “a pent roof combustion chamber” in lines 1-2 of claim 1.
Claim 25 recites “the combustion chamber” in line 3, which should be amended to instead recite --the pent roof combustion chamber-- for consistency and proper antecedent basis with “a pent roof combustion chamber” in lines 1-2 of claim 1.
Claim 26 recites “the combustion chamber” in line 2, which should be amended to instead recite --the pent roof combustion chamber-- for consistency and proper antecedent basis with “a pent roof combustion chamber” in lines 1-2 of claim 1.
Claim 26 recites “the combustion chamber” in line 3, which should be amended to instead recite --the pent roof combustion chamber-- for consistency and proper antecedent basis with “a pent roof combustion chamber” in lines 1-2 of claim 1.
Claim 28 recites “the combustion chamber” in line 2, which should be amended to instead recite --the pent roof combustion chamber-- for consistency and proper antecedent basis with “a pent roof combustion chamber” in lines 1-2 of claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “ignition device” in claims 1-14, 16, 24-26, 28 and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16, 24-26, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as amended, now recites “the ignition device […] is positioned at an ignition device angle between 0 degrees and 22 degrees with respect to the ignition device, above the split plumes of fuel from the hollow cone fuel injector” in lines 8-11; however, it is unclear what exactly is meant by “the ignition device […] is positioned at an ignition device angle between 0 degrees and 22 degrees with respect to the ignition device,” as it appears that the ignition device angle is defined only with respect to the ignition device.
Claim 1, as amended, now recites “a combustion chamber” in line 19; however, claim 1 also recites “a pent roof combustion chamber” in lines 1-2, and it is unclear whether the “combustion chamber” of line 19 is intended to be the same as or different from the “pent roof combustion chamber” of lines 1-2. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend line 19 of claim 1 to instead recite --[[a]] the pent roof combustion chamber--, while also amending: line 20 of claim 1 to instead recite --the pent roof combustion chamber--, lines 20-21 of claim 1 to instead recite --the pent roof combustion chamber--, lines 23-24 of claim 1 to instead recite --the pent roof pent roof combustion chamber--, lines 32-33 of claim 1 to instead recite --the pent roof combustion chamber--, line 34 of claim 1 to instead recite --the pent roof combustion chamber--, and lines 38-39 of claim 1 to instead recite --the pent roof combustion chamber--.
Claim 1, as amended, now recites “the cylinder head comprising the pent-roof” in lines 21-22; however, the claim fails to previously introduce each of “a cylinder head” and “a pent-roof” such that it is unclear what exactly is meant by “the cylinder head comprising the pent-roof” in lines 21-22. Thus, there appears to be improper antecedent basis for the limitations in the claim. To overcome the rejection, one suggestion is to amend line 19 of claim 1 to instead recite --[[the]] a cylinder head comprising the pent roof--.
Claims 2-7, 24-26, 28 and 29 are dependent from claim 1, such that claims 2-7, 24-26, 28 and 29 also include the indefinite subject matter recited by claim 1, such that claims 2-7, 24-26, 28 and 29 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 4 recites “wherein igniting the at least the part of the first portion of fuel and the second portion of fuel comprises igniting the at least the part of the first portion of fuel and the second portion of fuel when the crankshaft is positioned at a rotational position 10 degrees and 25 degrees after the top dead center rotational position during the expansion stroke” in lines 5-8. Claim 4 is dependent from claim 1; however, neither claim appears to previously introduce igniting at least a part of the first portion of fuel igniting the at least the part of the first portion of fuel and the second portion of fuel” in claim 4.

Claim 8, as amended, now recites “the ignition device […] is positioned at an ignition device angle between 0 degrees and 22 degrees with respect to the ignition device, above the split plumes of fuel from the hollow cone fuel injector” in lines 11-14; however, it is unclear what exactly is meant by “the ignition device […] is positioned at an ignition device angle between 0 degrees and 22 degrees with respect to the ignition device,” as it appears that the ignition device angle is defined only with respect to the ignition device.
Claim 8, as amended, now recites “the piston” in line 33; however, the claim fails to previously introduce “a piston” such that it is unclear what exactly is meant by “the piston” in line 33. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claim 8, as amended, now recites “the at least one fuel injector” in line 35 and in line 40; however, the claim fails to previously introduce “at least one fuel injector” such that it is unclear what exactly is meant by “the at least one fuel injector” in line 35 and in line 40. Claim 1 does, however, introduce “hollow cone fuel injector” in line 6 and it is unclear whether the “hollow cone fuel injector” in line 6 is intended to be the same as (or included by) or different from “the at least one fuel injector” in line 35 and in line 40. Thus, there appears to be improper antecedent basis for the limitations in the claim. To overcome the rejection, one suggestion is to amend lines 35-36 of claim 8 to instead recite --directing the hollow cone fuel injector to dispense a first portion of pent roof combustion chamber hollow cone fuel injector to dispense a second portion of fuel in a split plume into the pent roof combustion chamber 
Claims 9-14 and 16 are dependent from claim 8, such that claims 9-14 and 16 also include the indefinite subject matter recited by claim 8, such that claims 9-14 and 16 are also rejected for at least the same reasons that claim 8 is rejected, as discussed in detail directly above with respect to claim 8.

Claim 10, as amended, now recites “the at least one fuel injector” in line 35 and in line 40; however, the claim fails to previously introduce “at least one fuel injector” such that it is unclear what exactly is meant by “the at least one fuel injector” in line 35 and in line 40. Claim 1 does, however, introduce “hollow cone fuel injector” in line 6 and it is unclear whether the “hollow cone fuel injector” in line 6 is intended to be the same as (or included by) or different from “the at least one fuel injector” in line 35 and in line 40. Thus, there appears to be improper antecedent basis for the limitations in the claim. To overcome the rejection, one suggestion is to amend lines 35-36 of claim 8 to instead recite --directing the hollow cone fuel injector to dispense a first portion of fuel in a split plume into the pent roof combustion chamber hollow cone fuel injector to dispense a second portion of fuel in a split plume into the pent roof combustion chamber 

The term “few” in the claim phrase “for a few strokes” in line 4 in claim 24 is a relative term which renders the claim indefinite. The term “few” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the claim phrase “for a few strokes” merely correspond to the “intake stroke,” the “compression stroke” and the “expansion stroke” recited by claim 1, or is the claim phrase “for a few strokes” differently intended to indicate that a number of combustion cycles are carried out when operating the internal combustion engine in the initial combustion strategy?
Claim 24, as amended, now recites “an expansion stroke” in line 10, Claim 24 is dependent from claim 1, and claim 1 introduces “an expansion stroke” in line 30. Specifically, it is unclear whether the “expansion stroke” in line 10 of claim 24 is intended to be the same as or different from the “expansion stroke” of line 30 of claim 1. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 24, as amended, now recites “the compression stroke” in lines 23-24, Claim 24 is dependent from claim 1, and claim 1 introduces “a compression stroke” in line 28. Specifically, it is unclear whether the “compression stroke” in lines 23-24 of claim 24 is intended to be the same as or different from the “compression stroke” of line 28 of claim 1. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 24, as amended, now recites “a second portion of fuel” in line 24, Claim 24 is dependent from claim 1, and claim 1 introduces “a second portion of fuel” in line 32. Specifically, it is unclear whether the “second portion of fuel” in line 24 of claim 24 is intended to be the same as or different from the “second portion of fuel” of line 32 of claim 1. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claims 25, 26, 28 and 29 are dependent from claim 24, such that claims 25, 26, 28 and 29 also include the indefinite subject matter recited by claim 24, such that claims 25, 26, 28 and 29 are also rejected for at least the same reasons that claim 24 is rejected, as discussed in detail directly above with respect to claim 24.

Claim 25 recites “the secondary third portion of fuel” in lines 1-2 and in lines 2-3. Claim 25 is dependent from claim 1 via claim 24; however, none of claims 1, 24 and 25 appear to previously introduce “a secondary third portion of fuel” such that it is unclear what exactly is meant by “the secondary third portion of fuel” in lines 1-2 and in lines 2-3 of claim 25. Thus, there appears to be improper antecedent basis for the limitations in the claim.

Claim 26 recites “the secondary third portion of fuel” in lines 1-2 and in lines 2-3. Claim 26 is dependent from claim 1 via claim 24; however, none of claims 1, 24 and 25 appear to previously introduce “a secondary third portion of fuel” such that it is unclear what exactly is meant by “the secondary third portion of fuel” in lines 1-2 and in lines 2-3 of claim 26. Thus, there appears to be improper antecedent basis for the limitations in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 29 recites “further comprising advancing ignition of the second portion of fuel” in lines 1-2; however, claim 29 is dependent from claim 24, and claim 24 recites “wherein spark timing of the ignition device [ …] during the secondary combustion strategy is transient and advances the spark timing […] until the internal combustion engine is performing the tertiary combustion strategy” in lines 27-30, such that it is unclear how exactly “further comprising advancing ignition of the second portion of fuel” in lines 1-2 of claim 29 would further limit the method of claim 24.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0298832 to Hoshi (hereinafter: “Hoshi”) in view of JP 2011-106377 A to Yamamoto et al. (hereinafter: “Yamamoto”), in view of U.S. Patent Application Publication No. 2011/0005496 to Hiraya et al. (hereinafter: “Hiraya”), and in view of U.S. Patent Application Publication No. 2002/0026924 to Morikawa et al. (hereinafter: “Morikawa”).
With respect to claim 1, Hoshi teaches a method for operating an internal combustion engine (10) comprising a pent roof combustion chamber (20; apparent from at least Figs. 1 & 5-7) defining a high compression ratio (as depicted by at least Fig. 1 in view of at least ¶ 0044), wherein: the pent roof combustion chamber comprises a pent roof defining an angled surface (apparent from at least Figs. 1 & 5-7), an ignition device (32), and a hollow cone fuel injector (30) positioned on the angled surface of the pent roof (apparent from at least Figs. 1 & 5-7 in view of at least ¶ 0041-0042); the hollow cone fuel injector is configured to dispense fuel in a split plume (apparent from at least Figs. 1 & 5-7 in view of at least ¶ 0041-0042); the ignition device is positioned between split plumes of fuel from the hollow cone fuel injector (apparent from at least Figs. 1 & 5-7 in view of at least ¶ 0041-0042); the ignition device is spaced apart from the fuel injector by a distance (apparent from at least Figs. 1 & 5-7), and is positioned at an ignition device angle between 0 degrees and 22 degrees with respect to the ignition device (apparent from at least Fig. 1), above the split plumes of fuel from the hollow cone fuel injector (apparent from at least Figs. 1 & 5-7 in view of at least ¶ 0041-0042); the method comprises operating the internal combustion engine in a spark ignition mode under cold start fast idle conditions before operating the internal combustion engine in other operating modes (apparent from at least Figs. 2-4 in view of at least ¶ 0046-0050); and the spark ignition mode comprises: moving a piston downward in a vertical direction from a top dead center position to a bottom dead center position expanding a combustion chamber thereby drawing air into the combustion chamber in an intake stroke, wherein the combustion chamber is defined at least in part by the piston, a sidewall, and the cylinder head comprising the pent-roof; dispensing a first portion of fuel in a split plume into the combustion chamber using the hollow cone fuel injector while moving the piston (apparent from at least Figs. 1-5 in view of at least ¶ 0040-0054). 
As discussed in detail above, Hoshi is understood to fully teach that the ignition device is positioned between split plumes of fuel from the hollow cone fuel injector under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that Hoshi does not fully teach that the ignition device is positioned between split plumes of fuel from the hollow cone fuel injector and/or in such a case where Hoshi is not interpreted or relied upon to teach that the ignition device is positioned between split plumes of fuel from the hollow cone fuel injector, it is also noted that Yamamoto teaches an analogous internal combustion engine including a hollow cone fuel injector and an ignition device, where the hollow cone fuel injector is positioned on an angled surface of a pent roof of a pent roof combustion chamber and is capable of performing functions to dispense fuel in a split plume, and the ignition (apparent from at least Figs. 2, 4 & 11).
Therefore, even if Hoshi alone is not interpreted or relied upon to teach that the ignition device is positioned between split plumes of fuel from the hollow cone fuel injector, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine operated by the method of Hoshi with the teachings of with the teachings of Yamamoto, if even necessary such that the ignition device is positioned between split plumes of fuel from the hollow cone fuel injector because Yamamoto demonstrates that such positioning of the hollow cone fuel injector and the ignition device of the internal combustion engine system suitably provides ignitability of fuel dispensed in split plumes from the hollow cone fuel injector, and it is understood that such a modification would merely amount to a simple substitution of one known element (i.e., a central fuel injector and an offset ignition device) for another (i.e., a central ignition device and an offset fuel injector) to obtain predictable results (e.g., see: MPEP 2143_I_B). Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art (e.g., see: MPEP 2144.04_VI_C).
Hoshi appears to lack a clear teaching as to whether the distance that the ignition device is spaced apart from the hollow cone fuel injector is between 15 millimeters and 20 millimeters.
Yamamoto also teaches that the analogous internal combustion engine including a fuel injector and an ignition device, where the fuel injector is positioned between 15 (for example, as depicted by least Fig. 4 in view of at least ¶ 0045).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine operated by the method of Hoshi, if even necessary, with the teachings of Yamamoto such that the distance that the ignition device is spaced apart from the hollow cone fuel injector is between 15 millimeters and 20 millimeters because while Fig. 1 of Hoshi appears to show the hollow cone fuel injector as positioned relatively close to the ignition device and while the internal combustion engine of Hoshi requires for a distance to be provided between respective positions of the hollow cone fuel injector and the ignition device in order to actually make the internal combustion engine, Hoshi is silent to any particular measurements, and Yamamoto discloses a particular range, which fully overlaps 15 millimeters and 20 millimeters, for a distance to be provided between respective positions of a fuel injector and an ignition device of an internal combustion engine system, with the distances of that particular range being expressly preferable (as discussed by at least ¶ 0045 of Yamamoto), especially because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (e.g., see: MPEP 2144.05_II). Additionally or alternatively, it would have been an obvious matter of design choice to position the fuel injector between 15 millimeters and 20 millimeters from the ignition device because such a modification would simply involve a mere change in size of a component (e.g., a size of an internal combustion engine, and therefore a size of the distance between the fuel injector and the ignition device), and a change in size is 
Hoshi also appears to lack a clear teaching as to whether the high compression ratio defined by the pent roof combustion chamber is a compression ratio between 14 and 20.
Hiraya teaches an analogous internal combustion engine system including a combustion chamber and a variable compression ratio mechanism, where the variable compression ratio mechanism is controllable to vary a compression ratio of the combustion chamber between a minimum compression ratio of 12 to a maximum compression ratio of 18 (as depicted by at least Figs. 1A-5 and as discussed by at least ¶ 0006 & 0064).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine operated by the method of Hoshi, if even necessary, with the teachings of Hiraya such that the high compression ratio of the combustion chamber is, at least at times, for example, a compression ratio between 14 and 18 because Hiraya further teaches that inclusion of a variable compression ratio mechanism, capable of providing variable compression ratios, including high compression ratios of between 14 and 18, beneficially enables adjusting the compression ratio based on engine operating parameters including engine load to prevent abnormal combustion, such as knocking.
Hoshi also appears to lack a clear teaching as to whether the method further includes operating the internal combustion engine in a compression ignition mode in which an air/fuel mixture combusts in the pent roof combustion chamber as a result of 
Morikawa teaches operating an internal combustion engine in a first operating mode according to a first engine operating region in which air/fuel mixture is ignited in a pent roof combustion chamber via spark ignition by a spark plug (ignition device), and operating the internal combustion engine in a second operating mode according to a second engine operating region in which the air/fuel mixture is ignited in the combustion chamber via compression ignition without using the spark plug (as depicted by at least Figs. 1, 3, 4 & 11 in view of at least ¶ 0032-0039, 0044-0049 & 0071-0072).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Hoshi with the teachings of Morikawa to include operating the internal combustion engine in a compression ignition mode in which an air/fuel mixture combusts in the pent roof combustion chamber as a result of compression of the air/fuel mixture, at times including after operating the internal combustion engine in the spark ignition mode under the cold start fast idle conditions, because Morikawa teaches that such control beneficially provides reduction of exhaust emissions in appropriate engine operating range(s) (as discussed by at least ¶ 0005 & 0071 of Morikawa).

With respect to claim 6, Hoshi modified supra teaches the method of claim 1; however, Hoshi appears to lack a clear teaching as to whether the first portion of fuel and the second portion of fuel each comprise a research octane number greater than 90. Nevertheless, the examiner takes Official Notice (e.g., see: MPEP 2144.03) that it 

With respect to claim 7, Hoshi modified supra teaches the method of claim 1; however, Hoshi appears to lack a clear teaching as to whether the first portion of fuel and the second portion of fuel each comprise a research octane number greater than 60 and each comprise one or more light distillates. Nevertheless, the examiner takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made to use gasoline as the fuel for injection into a combustion chamber of a spark-ignited internal combustion engine, with the gasoline being classifiable as a light distillate, and with the gasoline having a research octane number (RON) in a range of 91-99 depending upon grade and commercial market. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi in view of Yamamoto, in view of Hiraya, in view of Morikawa, and in view of U.S. Patent Application Publication No. 2009/0038583 to Gwidt et al. (hereinafter: “Gwidt”).
With respect to claim 2, Hoshi modified supra teaches the method of claim 1, further comprising rotating a crankshaft coupled to the piston between a top dead center rotational position that corresponds to a rotational position of the crankshaft when the piston is at the top dead center position, and a bottom dead center rotational position that corresponds to a rotational position of the crankshaft when the piston is at the bottom dead center position (apparent from at least Figs. 1-3 in view of at least ¶ 0040, 0045-0050 & 0078-0079 of Hoshi), wherein dispensing the first portion of fuel comprises dispensing the first portion of fuel throughout a range of rotational positions of the crankshaft during the intake stroke, including when the crankshaft is positioned at a rotational position during the intake stroke that is, for example, relatively close to and (apparent from at least Figs. 2 & 3 of Hoshi).
Hoshi appears to lack a clear teaching as to whether the range of rotational positions of the crankshaft during the intake stroke includes when the crankshaft is positioned at a rotational position between 5 degrees and 15 degrees after the top dead center rotational position during the intake stroke.
Gwidt teaches an analogous method including dispensing a first portion of fuel comprising at least 80% of a total amount of injected fuel by mass when a crankshaft is positioned at a rotational position between a top dead center rotational position (i.e., 0 degrees after the top dead center rotational position) and 90 degrees after the top dead center rotational position during an intake stroke (as discussed by at least ¶ 0037-0038, 0041 & 0044 in view of at least Fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Hoshi with the teachings of Gwidt, if even necessary, such that the range of rotational positions of the crankshaft during the intake stroke includes when the crankshaft is positioned at a rotational position between 5 degrees and 15 degrees after the top dead center rotational position during the intake stroke because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (e.g., see: MPEP 2144.05), and Gwidt teaches that such a method effectively provides heating of exhaust system components regardless of whether the dispensing of the first portion of fuel occurs when the crankshaft is positioned at a relatively earlier rotational position of an intake stroke [e.g., at the top dead center rotational position or at 30 degrees after the top dead center .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi in view of Yamamoto, in view of Hiraya, in view of Morikawa, and in view of and in view of U.S. Patent Application Publication No. 2006/0185351 to Eves et al. (hereinafter: “Eves”).
With respect to claim 3, Hoshi modified supra teaches the method of claim 1, further comprising rotating a crankshaft coupled to the piston between a top dead center rotational position that corresponds to a rotational position of the crankshaft when the piston is at the top dead center position, and a bottom dead center rotational position that corresponds to a rotational position of the crankshaft when the piston is at the bottom dead center position (apparent from at least Figs. 1-3 in view of at least ¶ 0040, 0045-0050 & 0078-0079 of Hoshi), and wherein dispensing the second portion of (apparent from at least Figs. 2 & 3 in view of at least ¶ 0048-0050 of Hoshi).
Hoshi appears to lack a clear teaching as to whether the range of rotational positions of the crankshaft during the expansion stroke includes when the crankshaft is positioned at a rotational position between 10 degrees and 20 degrees after the top dead center rotational position during the expansion stroke.
Eves teaches an analogous method including the method of claim 1, including rotating a crankshaft coupled to a piston between a top dead center rotational position that corresponds to a rotational position of the crankshaft when the piston is at a top dead center position, and a bottom dead center rotational position that corresponds to a rotational position of the crankshaft when the piston is at a bottom dead center position (apparent from at least Figs. 1 & 2 in view of at least ¶ 0022), and dispensing a second portion of fuel during an expansion stroke after dispensing a first portion of fuel during an intake stroke (apparent from at least Fig. 2), where dispensing the second portion of fuel comprises dispensing the second portion of fuel when the crankshaft is positioned at a rotational position between 10 degrees and 20 degrees after the top dead center rotational position during the expansion stroke [it is apparent from at least Fig. 2 in view of at least ¶ 0011, 0014 & 0024 that a range of rotational positions for dispensing of a second fuel injection II occurs within a range beginning between 0 degrees and approximately 40 degrees (and, for example, ending no later than approximately 40 degrees) after a top dead center TDC at the start of a combustion stroke V].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Hoshi with the teachings of Eves, if even necessary, such that the range of rotational positions of the crankshaft during the expansion stroke includes when the crankshaft is positioned at a rotational position between a rotational position in the vicinity of 25 degrees and a rotational position before 35 degrees after the top dead center rotational position during the expansion stroke because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (e.g., see: MPEP 2144.05), and Eves teaches that such a method effectively provides heating of exhaust system components both when the second portion of fuel is dispensed at between in the vicinity of 25 degrees and before 35 degrees after the top dead center rotational position during the expansion stroke and when the second portion of fuel is dispensed at a rotational position of between 0 degrees and approximately 40 degrees after the top dead center rotational position during the expansion stroke, such that it is understood that Hoshi would, at least at times, benefit from appropriate timing (or retiming) of the dispensing of the second portion of fuel so as to occur when the crankshaft is positioned at a relatively earlier rotational position of an expansion stroke (e.g., between 10 degrees and 20 degrees after the top dead center rotational position) when desired, especially at times including when the method is applied to differing internal combustion engine arrangements and/or different engine operating conditions.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi in view of Yamamoto, in view of Hiraya, in view of Morikawa; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Hoshi in view of Yamamoto, in view of Hiraya, in view of Morikawa, and in view of Eves.
With respect to claim 4, Hoshi modified supra teaches the method of claim 1, further comprising rotating a crankshaft coupled to the piston between a top dead center rotational position that corresponds to a rotational position of the crankshaft when the piston is at the top dead center position, and a bottom dead center rotational position that corresponds to a rotational position of the crankshaft when the piston is at the bottom dead center position (apparent from at least Figs. 1-3 in view of at least ¶ 0040, 0045-0050 & 0078-0079 of Hoshi), and wherein igniting the at least the part of the first portion of fuel and the second portion of fuel comprises igniting the at least the part of the first portion of fuel and the second portion of fuel when the crankshaft is positioned at a rotational position of, for example, between in the vicinity of 25 degrees and 35 degrees after the top dead center rotational position during the expansion stroke (apparent from at least Figs. 2 & 3 in view of at least ¶ 0048-0050 of Hoshi), such that it is understood that igniting the at least the part of the first portion of fuel and the second portion of fuel comprises igniting the at least the part of the first portion of fuel and the second portion of fuel when the crankshaft is positioned at a rotational position 10 degrees and 25 degrees after the top dead center rotational position during the expansion stroke (e.g., see: MPEP 2131.03).
As discussed in detail above, Hoshi is understood to fully teach that igniting the at least the part of the first portion of fuel and the second portion of fuel comprises igniting the at least the part of the first portion of fuel and the second portion of fuel when the crankshaft is positioned at a rotational position 10 degrees and 25 degrees after the top dead center rotational position during the expansion stroke under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that Hoshi does not fully teach that igniting the at least the part of the first portion of fuel and the second portion of fuel comprises igniting the at least the part of the first portion of fuel and the second portion of fuel when the crankshaft is positioned at a rotational position 10 degrees and 25 degrees after the top dead center rotational position during the expansion stroke and/or in such a case where Hoshi is not interpreted or relied upon to teach that igniting the at least the part of the first portion of fuel and the second portion of fuel comprises igniting the at least the part of the first portion of fuel and the second portion of fuel when the crankshaft is positioned at a rotational position 10 degrees and 25 degrees after the top dead center rotational position during the expansion stroke, it is also noted that Eves teaches an analogous method, including rotating a crankshaft coupled to the piston between a top dead center rotational position that corresponds to a rotational position of the crankshaft when the piston is at the top dead center position, and a bottom dead center rotational position that corresponds to a rotational position of the crankshaft when the piston is at the bottom dead center position (apparent from at least Figs. 1 & 2 in view of at least ¶ 0022), and igniting at least part of a first portion of fuel and a second portion of fuel, including igniting the at least the part of the first portion of fuel and the second portion of (it is apparent from at least Fig. 2 in view of at least ¶ 0011, 0014 & 0021 that ignition occurs between approximately 10 degrees to 40 degrees after a top dead center TDC at the start of a combustion stroke V).
Therefore, even if Hoshi alone is not interpreted or relied upon to teach that igniting the at least the part of the first portion of fuel and the second portion of fuel comprises igniting the at least the part of the first portion of fuel and the second portion of fuel when the crankshaft is positioned at a rotational position 10 degrees and 25 degrees after the top dead center rotational position during the expansion stroke, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Hoshi with the teachings of Eves, if even necessary, such that igniting the at least the part of the first portion of fuel and the second portion of fuel comprises igniting the at least the part of the first portion of fuel and the second portion of fuel when the crankshaft is positioned at a rotational position 10 degrees and 25 degrees after the top dead center rotational position during the expansion stroke because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (e.g., see: MPEP 2144.05), and Eves teaches that such a method effectively provides heating of exhaust system components both when igniting the at least the part of the first portion of fuel and the second portion of fuel when the crankshaft is positioned at a rotational position 10 degrees and 25 degrees after the top dead center rotational position during the expansion stroke and when igniting the at least the part of the first portion of fuel and .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi in view of Yamamoto, in view of Hiraya, in view of Morikawa, and in view of U.S. Patent No. 5,482,017 to Brehob et al. (hereinafter: “Brehob”).
With respect to claim 5, Hoshi modified supra teaches the method of claim 1, wherein the first portion of fuel and the second portion of fuel together comprise a total amount of fuel (apparent from at least Figs. 2-4 of Hoshi), and wherein the first portion of fuel comprises a relatively large portion of the total amount of fuel by mass, and the second portion of fuel comprises a relatively small portion of the total amount of fuel by mass (apparent from at least Figs. 2-4 in view of at least ¶ 0048-0050 of Hoshi); however, Hoshi appears to lack a clear teaching as to whether the second portion of fuel comprises 15% of the total amount of fuel by mass.
Brehob teaches an analogous method, including injecting a first portion of fuel into a combustion chamber during an intake stroke, injecting a second portion of fuel into the combustion chamber during a combustion stroke, where the first portion of  (as depicted by at least Figs. 1 & 2 and as discussed by at least Col. 5, lines 1-55).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Hoshi with the teachings of Brehob, if even necessary, such that the second portion of fuel comprises 15% of the total amount of fuel by mass because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (e.g., see: MPEP 2144.05), and Brehob teaches that such a method effectively provides increased temperature to exhaust system components regardless of whether the second portion of fuel comprises approximately 10% of the total amount of fuel by mass or approximately 20% of the total amount of fuel by mass (or any percentage in-between), with relatively smaller ratios of the second portion of fuel to the total amount of fuel (e.g., approximately 10% of the total amount of fuel by mass) merely producing correspondingly smaller increases of the temperature of the exhaust system components as compared to relatively larger ratios of the second portion of fuel to the total amount of fuel (e.g., approximately 20% of the total amount of fuel by mass), such that it is understood that the method of Hoshi would, at least at times, benefit from appropriate sizing (or resizing) of a ratio of the second portion of fuel to the total amount of fuel to produce relatively smaller increases of the temperature of the exhaust system components when desired, especially at times .

Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi in view of Yamamoto, in view of Hiraya, in view of Morikawa, and in view of U.S. Patent Application Publication No. 2018/0010567 to Hirooka (hereinafter: “Hirooka”).
With respect to claim 8, Eves teaches an internal combustion engine system comprising an internal combustion engine and an engine control unit, wherein the internal combustion engine comprises a pent roof combustion chamber defining a compression ratio between 14 and 20; the pent roof combustion chamber comprises a pent roof defining an angled surface, an ignition device, and hollow cone fuel injector positioned on the angled surface of the pent roof, and an intake valve that is repositionable between an open position and a closed position; the hollow cone fuel injector is configured to dispense fuel in a split plume; the ignition device is positioned between split plumes of fuel from the hollow cone fuel injector; the ignition device is spaced apart from the fuel injector by a distance between 15 millimeters and 20 millimeters, and is positioned at an ignition device angle between 0 degrees and 22 degrees with respect to the ignition device, above the split plumes of fuel from the hollow cone fuel injector; the engine control unit is communicatively coupled to the hollow cone fuel injector and the ignition device, and comprises a processor and a computer readable and executable instruction set, which when executed, causes the processor to operate the internal combustion engine in a spark ignition mode under cold (as discussed in detail above with respect to claim 1; as depicted by at least Fig. 1 in view of at least ¶ 0045-0050, the system includes an electronic control unit (ECU) 40 (e.g., “engine control unit”), including memory and a CPU, that, as designed, is capable of performing all of “operate the internal combustion engine in a spark ignition mode under cold start fast idle conditions before operating the internal combustion engine in a compression ignition mode in which an air/fuel mixture combusts in the pent roof combustion chamber as a result of compression of the air/fuel mixture”; as depicted by at least Fig. 1, the combustion chamber 40 includes an intake valve 26). 
Hoshi appears to lack a clear teaching as to whether the engine control unit is communicatively coupled to the intake valve.
Hirooka teaches an analogous internal combustion engine system including an intake valve and an engine control unit, where the engine control unit is communicatively coupled to the intake valve, and where the engine control unit includes a processor and a computer readable and executable instruction set, which when executed, causes the processor to: direct the intake valve to move into the open position as the piston moves downward expanding the combustion chamber in an intake stroke; direct the at least one fuel injector to dispense a first portion of fuel into the combustion chamber while the piston moves downward in the intake stroke; subsequent to the intake stroke, direct the intake valve to move into the closed position; direct the at least one fuel injector to dispense a second portion of fuel into the combustion chamber while the piston moves downward in an expansion stroke; and direct the ignition device to light off a spark while the piston moves downward in the expansion stroke (as depicted by at least Figs. 1 & 3-4C and as discussed by at least ¶ 0033-0036, 0038, 0042-0044, 0064-0065, 0070-0071 & 0076-0077).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine system of Hoshi, if even necessary, with the teachings of Hirooka such that the engine control unit is communicatively coupled to the intake valve because Hirooka further teaches that such an arrangement enables the engine control unit to variably control the intake valve via a 

With respect to claim 9, Hoshi modified supra teaches the internal combustion engine system of claim 8, further comprising a catalyst in selective communication with the combustion chamber (apparent from at least Figs. 1 & 2 in view of a least ¶ 0046-0050).

With respect to claim 10, Hoshi modified supra teaches the internal combustion engine system of claim 8, wherein the internal combustion engine further comprises a crankshaft coupled to the piston (as discussed by at least ¶ 0045 of Hoshi), wherein the crankshaft is structurally configured to rotate between a top dead center rotational position that corresponds to a rotational position of the crankshaft when the piston is at the top dead center position, and a bottom dead center rotational position that corresponds to a rotational position of the crankshaft when the piston is at the bottom dead center position (apparent from at least Figs. 1-3 in view of at least ¶ 0040, 0045-0050 & 0078-0079 of Hoshi).

With respect to claim 14, Hoshi modified supra teaches the internal combustion engine system of claim 8, wherein the at least one fuel injector is centrally positioned [as discussed in detail above with respect to at least claims 1 and 8, and apparent from at least Fig. 1 of Hoshi (and at least Figs. 2, 4 & 11 of Yamamoto)].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi in view of Yamamoto, in view of Hiraya, in view of Morikawa, in view of Hirooka, and in view of Gwidt.
With respect to claim 11, Eves modified supra teaches the internal combustion engine system of claim 10, wherein when executed, the computer readable and executable instruction set causes the processor to direct the at least one fuel injector to dispense the first portion of fuel by directing the at least one fuel injector to dispense the first portion of fuel when the crankshaft is positioned at a rotational position between 5 degrees and 15 degrees after the top dead center rotational position during the intake stroke (as discussed in detail above with respect to at least claims 2 and 8).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi in view of Yamamoto, in view of Hiraya, in view of Morikawa, in view of Hirooka, and in view of Eves.
With respect to claim 12, Hoshi modified supra teaches the internal combustion engine system of claim 10, wherein when executed, the computer readable and executable instruction set causes the processor to direct the at least one fuel injector to (as discussed in detail above with respect to at least claims 3 and 8).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi in view of Yamamoto, in view of Hiraya, in view of Morikawa, and in view of Hirooka; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Hoshi in view of Yamamoto, in view of Hiraya, in view of Morikawa, in view of Hirooka, and in view of Eves.
With respect to claim 13, Hoshi modified supra teaches the internal combustion engine system of claim 10, wherein when executed, the computer readable and executable instruction set causes the processor to direct the ignition device to light off the spark during the expansion stroke by directing the ignition device to light off the spark when the crankshaft is positioned at a rotational position between 10 degrees and 25 degrees after the top dead center rotational position during the expansion stroke (as discussed in detail above with respect to at least claims 4 and 8).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi in view of Yamamoto, in view of Hiraya, in view of Morikawa, in view of Hirooka, and in view of U.S. Patent No. 5,865,153 to Matsumoto (hereinafter: “Matsumoto”).
With respect to claim 16, Hoshi modified supra teaches the internal combustion engine system of claim 8; however, Hoshi appears to lack a clear teaching as to whether the internal combustion engine system further includes a turbocharger in selective communication with the combustion chamber.
Matsumoto teaches an analogous internal combustion engine system including a turbocharger in selective communication with the combustion chamber (as depicted by at least Figs. 1-3 & 14 and as discussed by at least Col. 10, lines 57-67).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine system of Hoshi with the teachings of Matsumoto to further include a turbocharger in selective communication with the combustion chamber because Matsumoto demonstrates that such internal combustion engine systems are usable with or without a turbocharger, with internal combustion engine systems having the turbocharger being capable of achieving higher power output by providing more air to a combustion chamber than is possible without the turbocharger. Also, it is understood that a turbocharger would necessarily be in selective communication with a combustion chamber of an internal combustion engine having an intake valve and an exhaust valve via opening and closing of each of the intake valve and the exhaust valve.

Subject Matter Not Rejected Over the Prior Art
Claim 24 may be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747